 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00195 MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   BRETT ANDERSON,                                     DATE: May 27, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               BACKGROUND

18          This case is set for sentencing on May 27, 2021. On May 13, 2020, this Court issued General

19 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”
20 Under General Order 618, a judge “may exercise his or her authority to continue matters, excluding time

21 under the Speedy Trial Act with reference to the court’s prior General Order 611 issued on March 17,

22 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.” General Order

23 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case exceptions” to

24 General Order 618’s provisions “at the discretion of that Judge or upon the request of counsel, after

25 consultation with counsel and the Clerk of the Court to the extent such an order will impact court staff

26 and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous General Orders

27 were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a new date for the sentencing. United States

10 v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

11 limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

14 through defendant’s counsel of record, hereby stipulate as follows:

15          1.      By previous order, this matter was set for sentencing on May 27, 2021.

16          2.      By this stipulation, defendant now moves to continue the sentencing hearing until August

17 26. Because the defendant pleaded guilty, the Speedy Trial Act does not apply.

18          3.      The parties agree and stipulate, and request that the Court find the following:

19                  a)      The government has represented that the discovery associated with this case

20          includes hundreds of pages of reports, and digital evidence. All of this discovery has been either

21          produced directly to counsel and/or made available for inspection and copying. Present counsel

22          has reviewed the digital evidence.

23                  b)      Counsel for defendant desires additional time to complete a substitution of

24          counsel and allow new counsel to get up to speed on the case to prepare for sentencing. Counsel

25          for defendant anticipates that he will no longer be available on the upcoming date of May 27,

26          2021.

27                  c)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        into account the exercise of due diligence.

 2               d)      The government does not object to the continuance.

 3               e)      In addition to the public health concerns cited by the General Orders and

 4        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 5        this case because the defendant is not detained pending trial. In addition, the Office of the

 6        Federal Public Defender will be substituting into the case, and will need time to prepare for

 7        sentencing.

 8               f)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of May 27, 2021 to August 26, 2021

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at defendant’s request on the basis of

15        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16        of the public and the defendant in a speedy trial to the extent the Speedy Trial Act applies.

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: May 10, 2021                                     PHILLIP A. TALBERT
 6                                                           Acting United States Attorney
 7
                                                             /s/ ROGER YANG
 8                                                           ROGER YANG
                                                             Assistant United States Attorney
 9

10
     Dated: May 10, 2021                                     /s/ Adam T. Weiner
11                                                           Adam T. Weiner
12                                                           Counsel for Defendant
                                                             BRETT ANDERSON
13

14
                                                     ORDER
15
            IT IS SO ORDERED.
16
     Dated: May 12, 2021
17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
